UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number 811-08822 Capital Management Investment Trust (Exact name of registrant as specified in charter) 140 BroadwayNew YorkNY (Address of principal executive offices) (Zip code) Matrix Capital Group, Inc. 630 Fitzwatertown Road Building A, 2nd Floor Willow Grove, PA 19090 (Name and address of agent for service) Registrant's telephone number, including area code: 888.626.3863 Date of fiscal year end: November 30, 2010 Date of reporting period: 07/01/2009 to 06/30/2010 ITEM 1. PROXY VOTING RECORD: Exhibit A is attached for the Capital Management Mid-Cap Fund and the Capital Management Small-Cap Fund both series of the Capital Management Investment Trust. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Capital Management Investment Trust By: /s/ Ralph J. Scarpa Ralph J. Scarpa, President Date August 23, 2010 Exhibit A Capital Managemetn Mid-Cap Fund July 1, 2009 to June 30, 2010 Issuer Ticker CUSIP Meeting Date Proposal Isuer v. SH Voted Vote Cast For/Against Management Flextronics International Ltd. FLEX Y2573F102 07/13/09 Amend Exisiting Equity Incentive Plans Management Yes Against Against Steris Corp. STE 07/23/09 Elect Director Richard C. Breeden Management Yes For For Steris Corp. STE 07/23/09 Elect Director Cynthia L. Feldmann Management Yes For For Steris Corp. STE 07/23/09 Elect Director Robert H. Fields Management Yes For For Steris Corp. STE 07/23/09 Elect Director Jacqueline B. Kosecoff Management Yes For For Steris Corp. STE 07/23/09 Elect Director Kevin M. McMullen Management Yes For For Steris Corp. STE 07/23/09 Elect Director Walter M Rosebrough, Jr. Management Yes For For Steris Corp. STE 07/23/09 Elect Director Mohsen M. Sohi Management Yes For For Steris Corp. STE 07/23/09 Elect Director John P. Wareham Management Yes For For Steris Corp. STE 07/23/09 Elect Director Loyal W. Wilson Management Yes For For Steris Corp. STE 07/23/09 Elect Director Michael B. Wood Management Yes For For Steris Corp. STE 07/23/09 Ratify Auditors Management Yes For For Flextronics International Ltd. FLEX Y2573F102 09/22/09 This is a duplicate meeting for ballots received via the Broadridge North American Ballot distribution system. Management No None None Flextronics International Ltd. FLEX Y2573F102 09/22/09 Re-election Of Director: James A. Davidson Management Yes For For Flextronics International Ltd. FLEX Y2573F102 09/22/09 Re-election Of Director: Lip Bu Tan Management Yes For For Flextronics International Ltd. FLEX Y2573F102 09/22/09 Re-election Of Director: Robert L. Edwards Management Yes For For Flextronics International Ltd. FLEX Y2573F102 09/22/09 Re-election Of Director: Daniel H. Schulman Management Yes For For Flextronics International Ltd. FLEX Y2573F102 09/22/09 Re-election Of Director: William D. Watkins Management Yes For For Flextronics International Ltd. FLEX Y2573F102 09/22/09 Approve The Reappointment Of Deloitte & Touche Llp As Flextronics' Independent Auditors For The 2010 Fiscal Year Andto Authorize The Board Of Directors To Fix Its Remuneration. Management Yes For For Flextronics International Ltd. FLEX Y2573F102 09/22/09 Approve The General Authorization For The Directors Offlextronics To Allot And Issue Ordinary Shares. Management Yes For For Flextronics International Ltd. FLEX Y2573F102 09/22/09 Approve The Renewal Of The Share Purchase Mandate Relating To Acquisitions By Flextronics Of Its Own Issued Ordinary Shares. Management Yes For For Flextronics International Ltd. FLEX Y2573F102 09/22/09 Approve Changes In The Cash Compensation Payable To Flextronics' Non-employee Directors And Additional Cash Compensation For The Chairman Of The Board Of Directors. Management Yes For For Frontier Communications Corp. FTR 35906A108 10/27/09 Approve Merger Agreement Management Yes For For Frontier Communications Corp. FTR 35906A108 10/27/09 Increase Authorized Common Stock Management Yes For For Frontier Communications Corp. FTR 35906A108 10/27/09 Issue Shares in Connection with Acquisition Management Yes For For Parker-Hannifin Corporation PH 10/28/09 Elect Director William E. Kassling Management Yes For For Parker-Hannifin Corporation PH 10/28/09 Elect Director Robert J. Kohlhepp Management Yes For For Parker-Hannifin Corporation PH 10/28/09 Elect Director Giulio Mazzalupi Management Yes For For Parker-Hannifin Corporation PH 10/28/09 Elect Director Klaus-Peter Muller Management Yes For For Parker-Hannifin Corporation PH 10/28/09 Elect Director Joseph M. Scaminace Management Yes For For Parker-Hannifin Corporation PH 10/28/09 Elect Director Wolfgang R. Schmitt Management Yes For For Parker-Hannifin Corporation PH 10/28/09 Elect Director Markos I. Tambakeras Management Yes For For Parker-Hannifin Corporation PH 10/28/09 Elect Director James L. Wainscott Management Yes For For Parker-Hannifin Corporation PH 10/28/09 Ratify Auditors Management Yes For For Parker-Hannifin Corporation PH 10/28/09 Approve Omnibus Stock Plan Management Yes For For Parker-Hannifin Corporation PH 10/28/09 Require Independent Board Chairman Share Holder Yes Against For The Clorox Company CLX 11/18/09 Elect Director Daniel Boggan, Jr. Management Yes For For The Clorox Company CLX 11/18/09 Elect Director Richard H. Carmona Management Yes For For The Clorox Company CLX 11/18/09 Elect Director Tully M. Friedman Management Yes For For The Clorox Company CLX 11/18/09 Elect Director George J. Harad Management Yes For For The Clorox Company CLX 11/18/09 Elect Director Donald R. Knauss Management Yes For For The Clorox Company CLX 11/18/09 Elect Director Robert W. Matschullat Management Yes For For The Clorox Company CLX 11/18/09 Elect Director Gary G. Michael Management Yes For For The Clorox Company CLX 11/18/09 Elect Director Edward A. Mueller Management Yes For For The Clorox Company CLX 11/18/09 Elect Director Jan L. Murley Management Yes For For The Clorox Company CLX 11/18/09 Elect Director Pamela Thomas-Graham Management Yes For For The Clorox Company CLX 11/18/09 Elect Director Carolyn M. Ticknor Management Yes For For The Clorox Company CLX 11/18/09 Ratify Auditors Management Yes For For The Clorox Company CLX 11/18/09 Require Independent Board Chairman Share Holder Yes Against For Energizer Holdings, Inc. ENR 29266R108 01/25/10 Elect Director R. David Hoover Management Yes Withhold Against Energizer Holdings, Inc. ENR 29266R108 01/25/10 Elect Director John C. Hunter Management Yes For For Energizer Holdings, Inc. ENR 29266R108 01/25/10 Elect Director John E. Klein Management Yes For For Energizer Holdings, Inc. ENR 29266R108 01/25/10 Elect Director John R. Roberts Management Yes For For Energizer Holdings, Inc. ENR 29266R108 01/25/10 Ratify Auditors Management Yes For For Alberto-Culver Co. ACV 01/28/10 Elect Director James G. Brocksmith, Jr. Management Yes For For Alberto-Culver Co. ACV 01/28/10 Elect Director Leonard H. Lavin Management Yes For For Alberto-Culver Co. ACV 01/28/10 Elect Director Robert H. Rock Management Yes For For Rockwell Collins, Inc. COL 02/09/10 Elect DirectorDonald R. Beall Management Yes For For Rockwell Collins, Inc. COL 02/09/10 Elect Director Mark Donegan Management Yes For For Rockwell Collins, Inc. COL 02/09/10 Elect Director Andrew J. Policano Management Yes For For Rockwell Collins, Inc. COL 02/09/10 Ratify Auditors Management Yes For For Rockwell Collins, Inc. COL 02/09/10 Amend Omnibus Stock Plan Management Yes For For Rockwell Collins, Inc. COL 02/09/10 Advisory Vote to Ratify Named Executive Officers' Compensation Share Holder Yes For Against The Black & Decker Corp. BDK 03/12/10 Approve Merger Agreement Management Yes For For The Black & Decker Corp. BDK 03/12/10 Adjourn Meeting Management Yes For For MEMC Electronic Materials, Inc. WFR 04/20/10 Elect Director Emmanuel T. Hernandez Management Yes For For MEMC Electronic Materials, Inc. WFR 04/20/10 Elect Director John Marren Management Yes For For MEMC Electronic Materials, Inc. WFR 04/20/10 Elect Director William E. Stevens Management Yes For For MEMC Electronic Materials, Inc. WFR 04/20/10 Elect Director James B. Williams Management Yes For For MEMC Electronic Materials, Inc. WFR 04/20/10 Ratify Auditors Management Yes For For MEMC Electronic Materials, Inc. WFR 04/20/10 Approve Omnibus Stock Plan Management Yes For For MEMC Electronic Materials, Inc. WFR 04/20/10 Other Business Management Yes Against Against Edison International EIX 04/22/10 Elect Director Jagjeet S. Bindra Management Yes For For Edison International EIX 04/22/10 Elect Director Vanessa C.L. Chang Management Yes For For Edison International EIX 04/22/10 Elect Director France A. Cordova Management Yes For For Edison International EIX 04/22/10 Elect Director Theodore F. Craver, Jr. Management Yes For For Edison International EIX 04/22/10 Elect Director Charles B. Curtis Management Yes For For Edison International EIX 04/22/10 Elect Director Bradford M. Freeman Management Yes For For Edison International EIX 04/22/10 Elect Director Luis G. Nogales Management Yes For For Edison International EIX 04/22/10 Elect Director Ronald L. Olson Management Yes For For Edison International EIX 04/22/10 Elect Director James M. Rosser Management Yes For For Edison International EIX 04/22/10 Elect Director Richard T. Schlosberg, III Management Yes For For Edison International EIX 04/22/10 Elect Director Thomas C. Sutton Management Yes For For Edison International EIX 04/22/10 Elect Director Brett White Management Yes For For Edison International EIX 04/22/10 Ratify Auditors Management Yes For For Edison International EIX 04/22/10 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Edison International EIX 04/22/10 Advisory Vote to Ratify Named Executive Officers' Compensation Share Holder Yes For Against Snap-on Incorporated SNA 04/22/10 Elect Director John F. Fiedler Management Yes For For Snap-on Incorporated SNA 04/22/10 Elect Director James P. Holden Management Yes For For Snap-on Incorporated SNA 04/22/10 Elect Director W. Dudley Lehman Management Yes For For Snap-on Incorporated SNA 04/22/10 Elect DirectorEdward H. Rensi Management Yes For For Snap-on Incorporated SNA 04/22/10 Ratify Auditors Management Yes For For Energen Corporation EGN 29265N108 04/28/10 Elect Director Stephen D. Ban Management Yes For For Energen Corporation EGN 29265N108 04/28/10 Elect Director Julian W. Banton Management Yes For For Energen Corporation EGN 29265N108 04/28/10 Elect Director T. Michael Goodrich Management Yes For For Energen Corporation EGN 29265N108 04/28/10 Amend Non-Employee Director Omnibus Stock Plan Management Yes For For Energen Corporation EGN 29265N108 04/28/10 Amend Executive Incentive Bonus Plan Management Yes For For Energen Corporation EGN 29265N108 04/28/10 Ratify Auditors Management Yes For For CapitalSource Inc. CSE 14055X102 04/29/10 Elect Director Andrew B. Fremder Management Yes For For CapitalSource Inc. CSE 14055X102 04/29/10 Elect Director C. William Hosler Management Yes For For CapitalSource Inc. CSE 14055X102 04/29/10 Elect Director James J. Pieczynski Management Yes For For CapitalSource Inc. CSE 14055X102 04/29/10 Ratify Auditors Management Yes For For CapitalSource Inc. CSE 14055X102 04/29/10 Amend Omnibus Stock Plan Management Yes Against Against Rowan Companies, Inc. RDC 04/29/10 Elect Director William T. Fox III Management Yes For For Rowan Companies, Inc. RDC 04/29/10 Elect Director Sir Graham Hearne Management Yes For For Rowan Companies, Inc. RDC 04/29/10 Elect Director H. E. Lentz Management Yes For For Rowan Companies, Inc. RDC 04/29/10 Elect Director P. Dexter Peacock Management Yes Against Against Rowan Companies, Inc. RDC 04/29/10 Reduce Supermajority Vote Requirement Management Yes For For Rowan Companies, Inc. RDC 04/29/10 Ratify Auditors Management Yes For For Quest Diagnostics Incorporated DGX 74834L100 05/06/10 Elect Director John C. Baldwin Management Yes For For Quest Diagnostics Incorporated DGX 74834L100 05/06/10 Elect Director Surya N. Mohapatra Management Yes For For Quest Diagnostics Incorporated DGX 74834L100 05/06/10 Elect Director Gary M. Pfeiffer Management Yes For For Quest Diagnostics Incorporated DGX 74834L100 05/06/10 Ratify Auditors Management Yes For For Henry Schein, Inc. HSIC 05/10/10 Elect Director Stanley M Bergman Management Yes For For Henry Schein, Inc. HSIC 05/10/10 Elect Director Gerald A Benjamin Management Yes For For Henry Schein, Inc. HSIC 05/10/10 Elect Director James P Breslawski Management Yes For For Henry Schein, Inc. HSIC 05/10/10 Elect Director Mark E Mlotek Management Yes For For Henry Schein, Inc. HSIC 05/10/10 Elect Director Steven Paladino Management Yes For For Henry Schein, Inc. HSIC 05/10/10 Elect Director Barry J Alperin Management Yes For For Henry Schein, Inc. HSIC 05/10/10 Elect Director Paul Brons Management Yes For For Henry Schein, Inc. HSIC 05/10/10 Elect Director Donald J Kabat Management Yes For For Henry Schein, Inc. HSIC 05/10/10 Elect Director Philip A Laskawy Management Yes For For Henry Schein, Inc. HSIC 05/10/10 Elect Director Karyn Mashima Management Yes For For Henry Schein, Inc. HSIC 05/10/10 Elect Director Norman S Matthews Management Yes For For Henry Schein, Inc. HSIC 05/10/10 Elect Director Bradley T Sheares, PhD Management Yes For For Henry Schein, Inc. HSIC 05/10/10 Elect Director Louis W Sullivan, MD Management Yes For For Henry Schein, Inc. HSIC 05/10/10 Amend Non-Employee Director Omnibus Stock Plan Management Yes For For Henry Schein, Inc. HSIC 05/10/10 Ratify Auditors Management Yes For For DENTSPLY International Inc. XRAY 05/11/10 Elect Director Paula H. Cholmondeley Management Yes For For DENTSPLY International Inc. XRAY 05/11/10 Elect Director Michael J. Coleman Management Yes For For DENTSPLY International Inc. XRAY 05/11/10 Elect Director John C. Miles II Management Yes Against Against DENTSPLY International Inc. XRAY 05/11/10 Elect Director John L. Miclot Management Yes For For DENTSPLY International Inc. XRAY 05/11/10 Ratify Auditors Management Yes For For DENTSPLY International Inc. XRAY 05/11/10 Approve Omnibus Stock Plan Management Yes For For Cameron International Corporation CAM 13342B105 05/12/10 Elect Director Michael E. Patrick Management Yes For For Cameron International Corporation CAM 13342B105 05/12/10 Elect Director Jon Erik Reinhardsen Management Yes For For Cameron International Corporation CAM 13342B105 05/12/10 Elect Director Bruce W. Wilkinson Management Yes For For Cameron International Corporation CAM 13342B105 05/12/10 Ratify Auditors Management Yes For For DreamWorks Animation SKG, Inc. DWA 26153C103 05/12/10 Elect Director Jeffrey Katzenberg Management Yes Withhold Against DreamWorks Animation SKG, Inc. DWA 26153C103 05/12/10 Elect Director Roger A. Enrico Management Yes For For DreamWorks Animation SKG, Inc. DWA 26153C103 05/12/10 Elect Director Lewis Coleman Management Yes For For DreamWorks Animation SKG, Inc. DWA 26153C103 05/12/10 Elect Director Harry Brittenham Management Yes For For DreamWorks Animation SKG, Inc. DWA 26153C103 05/12/10 Elect Director Thomas Freston Management Yes For For DreamWorks Animation SKG, Inc. DWA 26153C103 05/12/10 Elect Director Judson C. Green Management Yes For For DreamWorks Animation SKG, Inc. DWA 26153C103 05/12/10 Director Mellody Hobson Management Yes For For DreamWorks Animation SKG, Inc. DWA 26153C103 05/12/10 Elect Director Michael Montgomery Management Yes For For DreamWorks Animation SKG, Inc. DWA 26153C103 05/12/10 Elect Director Nathan Myhrvold Management Yes For For DreamWorks Animation SKG, Inc. DWA 26153C103 05/12/10 Elect Director Richard Sherman Management Yes For For DreamWorks Animation SKG, Inc. DWA 26153C103 05/12/10 Ratify Auditors Management Yes For For DreamWorks Animation SKG, Inc. DWA 26153C103 05/12/10 Approve Qualified Employee Stock Purchase Plan Management Yes For For LSI Corp LSI 05/12/10 Elect Director Charles A. Haggerty Management Yes For For LSI Corp LSI 05/12/10 Elect Director Richard S. Hill Management Yes For For LSI Corp LSI 05/12/10 Elect Director John H.f. Miner Management Yes For For LSI Corp LSI 05/12/10 Elect Director Arun Netravali Management Yes For For LSI Corp LSI 05/12/10 Elect Director Matthew J. O Rourke Management Yes For For LSI Corp LSI 05/12/10 Elect Director Gregorio Reyes Management Yes For For LSI Corp LSI 05/12/10 Elect Director Michael G. Strachan Management Yes For For LSI Corp LSI 05/12/10 Elect Director Abhijit Y. Talwalkar Management Yes For For LSI Corp LSI 05/12/10 Elect Director Susan M. Whitney Management Yes For For LSI Corp LSI 05/12/10 Ratify Auditors Management Yes For For LSI Corp LSI 05/12/10 Amend Omnibus Stock Plan Management Yes For For LSI Corp LSI 05/12/10 Amend Qualified Employee Stock Purchase Plan Management Yes For For Frontier Communications Corporation FTR 35906A108 05/13/10 Elect Director Leroy T. Barnes, Jr. Management Yes For For Frontier Communications Corporation FTR 35906A108 05/13/10 Elect Director Peter C.B. Bynoe Management Yes For For Frontier Communications Corporation FTR 35906A108 05/13/10 Elect Director Jeri B. Finard Management Yes For For Frontier Communications Corporation FTR 35906A108 05/13/10 Elect Director Lawton Wehle Fitt Management Yes For For Frontier Communications Corporation FTR 35906A108 05/13/10 Elect Director William M. Kraus Management Yes For For Frontier Communications Corporation FTR 35906A108 05/13/10 Elect Director Howard L. Schrott Management Yes For For Frontier Communications Corporation FTR 35906A108 05/13/10 Elect Director Larraine D. Segil Management Yes For For Frontier Communications Corporation FTR 35906A108 05/13/10 Elect Director David H. Ward Management Yes For For Frontier Communications Corporation FTR 35906A108 05/13/10 Elect Director Myron A. Wick, III Management Yes For For Frontier Communications Corporation FTR 35906A108 05/13/10 Elect Director Mary Agnes Wilderotter Management Yes For For Frontier Communications Corporation FTR 35906A108 05/13/10 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes Against Against Frontier Communications Corporation FTR 35906A108 05/13/10 Stock Retention/Holding Period Share Holder Yes For Against Frontier Communications Corporation FTR 35906A108 05/13/10 Ratify Auditors Management Yes For For Republic Services, Inc. RSG 05/13/10 Election Director James E. O Connor Management Yes For For Republic Services, Inc. RSG 05/13/10 Election Director John W. Croghan Management Yes For For Republic Services, Inc. RSG 05/13/10 Election Director James W. Crownover Management Yes For For Republic Services, Inc. RSG 05/13/10 Election Director William J. Flynn Management Yes For For Republic Services, Inc. RSG 05/13/10 Election Director David I. Foley Management Yes For For Republic Services, Inc. RSG 05/13/10 Election Director Michael Larson Management Yes For For Republic Services, Inc. RSG 05/13/10 Election Director Nolan Lehmann Management Yes For For Republic Services, Inc. RSG 05/13/10 Election Director W. Lee Nutter Management Yes For For Republic Services, Inc. RSG 05/13/10 Election Director Ramon A. Rodriguez Management Yes For For Republic Services, Inc. RSG 05/13/10 Election Director Allan C. Sorensen Management Yes For For Republic Services, Inc. RSG 05/13/10 Election Director John M. Trani Management Yes For For Republic Services, Inc. RSG 05/13/10 Election Director Michael W. Wickham Management Yes For For Republic Services, Inc. RSG 05/13/10 Ratify Auditors Management Yes For For Republic Services, Inc. RSG 05/13/10 Report on Political Contributions Share Holder Yes Against For Ross Stores, Inc. ROST 05/19/10 Elect Director Michael J. Bush Management Yes Withhold Against Ross Stores, Inc. ROST 05/19/10 Elect Director Norman A. Ferber Management Yes Withhold Against Ross Stores, Inc. ROST 05/19/10 Elect Director Gregory L. Quesnel Management Yes Withhold Against Ross Stores, Inc. ROST 05/19/10 Ratify Auditors Management Yes For For Silver Wheaton Corp. SLW 05/20/10 Elect Peter D. Barnes as Director Management Yes For For Silver Wheaton Corp. SLW 05/20/10 Elect Lawrence I. Bell as Director Management Yes For For Silver Wheaton Corp. SLW 05/20/10 Elect George L. Brack as Director Management Yes For For Silver Wheaton Corp. SLW 05/20/10 Elect John A. Brough as Director Management Yes For For Silver Wheaton Corp. SLW 05/20/10 Elect R. Peter Gillin as Director Management Yes For For Silver Wheaton Corp. SLW 05/20/10 Elect Douglas M. Holtby as Director Management Yes For For Silver Wheaton Corp. SLW 05/20/10 Elect Eduardo Luna as Director Management Yes For For Silver Wheaton Corp. SLW 05/20/10 Elect Wade D. Nesmith as Director Management Yes For For Silver Wheaton Corp. SLW 05/20/10 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For Stanley Black & Decker, Inc. SWK 05/20/10 Elect Director Nolan D. Archibald Management Yes For For Stanley Black & Decker, Inc. SWK 05/20/10 Elect Director John G. Breen Management Yes Withhold Against Stanley Black & Decker, Inc. SWK 05/20/10 Elect Director George W. Buckley Management Yes For For Stanley Black & Decker, Inc. SWK 05/20/10 Elect Director Virgis W. Colbert Management Yes Withhold Against Stanley Black & Decker, Inc. SWK 05/20/10 Elect Director Manuel A. Fernandez Management Yes For For Stanley Black & Decker, Inc. SWK 05/20/10 Elect Director Benjamin H. Griswold, IV Management Yes For For Stanley Black & Decker, Inc. SWK 05/20/10 Elect Director Anthony Luiso Management Yes For For Stanley Black & Decker, Inc. SWK 05/20/10 Elect Director John F. Lundgren Management Yes Withhold Against Stanley Black & Decker, Inc. SWK 05/20/10 Elect Director Robert L. Ryan Management Yes For For Stanley Black & Decker, Inc. SWK 05/20/10 Ratify Auditors Management Yes For For Steel Dynamics, Inc. STLD 05/20/10 Elect Director Keith E. Busse Management Yes For For Steel Dynamics, Inc. STLD 05/20/10 Elect Director Mark D. Millett Management Yes For For Steel Dynamics, Inc. STLD 05/20/10 Elect Director Ricahrd P. Teets, Jr. Management Yes For For Steel Dynamics, Inc. STLD 05/20/10 Elect Director John C. Bates Management Yes For For Steel Dynamics, Inc. STLD 05/20/10 Elect Director Frank D. Byrne Management Yes For For Steel Dynamics, Inc. STLD 05/20/10 Elect Director Paul B. Edgerley Management Yes For For Steel Dynamics, Inc. STLD 05/20/10 Elect Director Richard J. Freeland Management Yes For For Steel Dynamics, Inc. STLD 05/20/10 Elect Director Dr. Jurgen Kolb Management Yes For For Steel Dynamics, Inc. STLD 05/20/10 Elect Director James C. Marcuccilli Management Yes For For Steel Dynamics, Inc. STLD 05/20/10 Elect Director Joseph D. Ruffolo Management Yes For For Steel Dynamics, Inc. STLD 05/20/10 Elect Director Gabriel L. Shaheen Management Yes For For Steel Dynamics, Inc. STLD 05/20/10 Ratify Auditors Management Yes For For Steel Dynamics, Inc. STLD 05/20/10 Other Business Management Yes Against Against Amphenol Corporation APH 05/26/10 Elect Director Stanley L. Clark Management Yes For For Amphenol Corporation APH 05/26/10 Elect Director Andrew E. Lietz Management Yes For For Amphenol Corporation APH 05/26/10 Elect Director Martin H. Loeffler Management Yes For For Amphenol Corporation APH 05/26/10 Ratify Auditors Management Yes For For Cameco Corp. CCO 13321L108 05/26/10 The Undersigned Hereby Certifies that the Shares Represented by this Proxy are Owned and Controlled by a Canadian Management Yes None Cameco Corp. CCO 13321L108 05/26/10 Elect Director John H. Clappison Management Yes For For Cameco Corp. CCO 13321L108 05/26/10 Elect Director Joe F. Colvin Management Yes For For Cameco Corp. CCO 13321L108 05/26/10 Elect Director James R. Curtiss Management Yes For For Cameco Corp. CCO 13321L108 05/26/10 Elect Director Donald H.F. Deranger Management Yes For For Cameco Corp. CCO 13321L108 05/26/10 Elect Director James K. Gowans Management Yes For For Cameco Corp. CCO 13321L108 05/26/10 Elect Director Gerald W. Grandey Management Yes For For Cameco Corp. CCO 13321L108 05/26/10 Elect Director Nancy E. Hopkins Management Yes For For Cameco Corp. CCO 13321L108 05/26/10 Elect Director Oyvind Hushovd Management Yes For For Cameco Corp. CCO 13321L108 05/26/10 Elect Director J.W. George Ivany Management Yes For For Cameco Corp. CCO 13321L108 05/26/10 Elect Director A. Anne McLellan Management Yes For For Cameco Corp. CCO 13321L108 05/26/10 Elect Director A. Neill McMillan Management Yes For For Cameco Corp. CCO 13321L108 05/26/10 Elect Director Victor J. Zaleschuk Management Yes For For Cameco Corp. CCO 13321L108 05/26/10 Ratify KPMG LLP as Auditors Management Yes For For Cameco Corp. CCO 13321L108 05/26/10 Advisory Vote on Executive Compensation Approach Management Yes For For Evergreen Funds 06/08/10 Approve Reorganization of Funds Management Yes For For Biogen Idec Inc. BIIB 09062X103 06/09/10 Elect Director Nancy L. Leaming Management Yes For For Biogen Idec Inc. BIIB 09062X103 06/09/10 Elect Director Brian S. Posner Management Yes For For Biogen Idec Inc. BIIB 09062X103 06/09/10 Elect Director Eric K. Rowinsky Management Yes For For Biogen Idec Inc. BIIB 09062X103 06/09/10 Elect Director Stephen A. Sherwin Management Yes For For Biogen Idec Inc. BIIB 09062X103 06/09/10 Ratify Auditors Management Yes For For Biogen Idec Inc. BIIB 09062X103 06/09/10 Amend Non-Employee Director Omnibus Stock Plan Management Yes For For Exhibit A Capital Management Small Cap Fund July 1, 2009 to June 30, 2010 Company Name Ticker CUSIP Meeting Date Proposal Issuer v SH Voted Vote Cast For/Against Management Del Monte Foods Co. DLM 24522P103 09/24/09 Elect Director Samuel H. Armacost Management Yes For For Del Monte Foods Co. DLM 24522P103 09/24/09 Elect Director Terence D. Martin Management Yes For For Del Monte Foods Co. DLM 24522P103 09/24/09 Elect Director Richard G. Wolford Management Yes For For Del Monte Foods Co. DLM 24522P103 09/24/09 Declassify the Board of Directors Management Yes For For Del Monte Foods Co. DLM 24522P103 09/24/09 Amend Omnibus Stock Plan Management Yes For For Del Monte Foods Co. DLM 24522P103 09/24/09 Amend Executive Incentive Bonus Plan Management Yes For For Del Monte Foods Co. DLM 24522P103 09/24/09 Ratify Auditors Management Yes For For Southwest Water Co. SWWC 10/23/09 Elect Director Kimberly Alexy Management Yes For For Southwest Water Co. SWWC 10/23/09 Elect Director Bruce C. Edwards Management Yes For For Southwest Water Co. SWWC 10/23/09 Elect Director Donovan D. Huennekens Management Yes Against Against Southwest Water Co. SWWC 10/23/09 Elect Director Thomas Iino Management Yes For For Southwest Water Co. SWWC 10/23/09 Elect Director William D. Jones Management Yes Against Against Southwest Water Co. SWWC 10/23/09 Elect Director Maureen A. Kindel Management Yes Against Against Southwest Water Co. SWWC 10/23/09 Elect Director Richard G. Newman Management Yes Against Against Southwest Water Co. SWWC 10/23/09 Elect Director Mark A. Swatek Management Yes For For Southwest Water Co. SWWC 10/23/09 Ratify Auditors Management Yes For For Dionex Corp. DNEX 10/26/09 Elect Director David L. Anderson Management Yes For For Dionex Corp. DNEX 10/26/09 Elect Director A. Blaine Bowman Management Yes For For Dionex Corp. DNEX 10/26/09 Elect Director Frank Witney Management Yes For For Dionex Corp. DNEX 10/26/09 Elect Director Roderick McGeary Management Yes For For Dionex Corp. DNEX 10/26/09 Elect Director Riccardo Pigliucci Management Yes For For Dionex Corp. DNEX 10/26/09 Elect Director Michael W. Pope Management Yes For For Dionex Corp. DNEX 10/26/09 Ratify Auditors Management Yes For For WD-40 Company WDFC 12/08/09 Elect Director John C. Adams, Jr. Management Yes For For WD-40 Company WDFC 12/08/09 Elect Director Giles H. Bateman Management Yes For For WD-40 Company WDFC 12/08/09 Elect Director Peter D. Bewley Management Yes For For WD-40 Company WDFC 12/08/09 Elect Director Richard A. Collato Management Yes For For WD-40 Company WDFC 12/08/09 Elect Director Mario L. Crivello Management Yes For For WD-40 Company WDFC 12/08/09 Elect Director Linda A. Lang Management Yes For For WD-40 Company WDFC 12/08/09 Elect Director Garry O. Ridge Management Yes For For WD-40 Company WDFC 12/08/09 Elect Director Neal E. Schmale Management Yes For For WD-40 Company WDFC 12/08/09 Ratify Auditors Management Yes For For Martek Biosciences Corp. MATK 03/18/10 Elect Director Harry J. D'Andrea Management Yes For For Martek Biosciences Corp. MATK 03/18/10 Elect Director James R. Beery Management Yes For For Martek Biosciences Corp. MATK 03/18/10 Elect Director Michael G. Devine Management Yes For For Martek Biosciences Corp. MATK 03/18/10 Elect Director Steve Dubin Management Yes For For Martek Biosciences Corp. MATK 03/18/10 Elect Director Robert J. Flanagan Management Yes For For Martek Biosciences Corp. MATK 03/18/10 Elect Director Polly B. Kawalek Management Yes For For Martek Biosciences Corp. MATK 03/18/10 Elect Director Jerome C. Keller Management Yes For For Martek Biosciences Corp. MATK 03/18/10 Elect Director Douglas J. MacMaster, Jr. Management Yes For For Martek Biosciences Corp. MATK 03/18/10 Elect Director Robert H. Mayer Management Yes For For Martek Biosciences Corp. MATK 03/18/10 Elect Director David M. Pernock Management Yes For For Martek Biosciences Corp. MATK 03/18/10 Elect Director Eugene H. Rotberg Management Yes For For Martek Biosciences Corp. MATK 03/18/10 Ratify Auditors Management Yes For For Gulf Island Fabrication, Inc. GIFI 04/22/10 Elect Director Michael A. Flick Management Yes For For Gulf Island Fabrication, Inc. GIFI 04/22/10 Elect Director Ken C. Tamblyn Management Yes For For Gulf Island Fabrication, Inc. GIFI 04/22/10 Elect Director John A. Wishart Management Yes For For Gulf Island Fabrication, Inc. GIFI 04/22/10 Ratify Auditors Management Yes For For NorthWestern Corporation NWE 04/22/10 Elect Director Stephen P. Adik Management Yes For For NorthWestern Corporation NWE 04/22/10 Elect Director Dorothy M. Bradley Management Yes For For NorthWestern Corporation NWE 04/22/10 Elect Director E. Linn Draper, Jr. Management Yes For For NorthWestern Corporation NWE 04/22/10 Elect Director Dana J. Dykhouse Management Yes For For NorthWestern Corporation NWE 04/22/10 Elect Director Julia L. Johnson Management Yes For For NorthWestern Corporation NWE 04/22/10 Elect Director Philip L. Maslowe Management Yes For For NorthWestern Corporation NWE 04/22/10 Elect Director Denton Louis Peoples Management Yes For For NorthWestern Corporation NWE 04/22/10 Elect Director Robert C. Rowe Management Yes For For NorthWestern Corporation NWE 04/22/10 Ratify Auditors Management Yes For For South Jersey Industries, Inc. SJI 04/22/10 Elect Director Helen R. Bosley, CFA Management Yes For For South Jersey Industries, Inc. SJI 04/22/10 Elect Director Edward J. Graham Management Yes For For South Jersey Industries, Inc. SJI 04/22/10 Elect Director Ambassador William J. Hughes Management Yes For For South Jersey Industries, Inc. SJI 04/22/10 Elect Director Herman D. James, Ph.D. Management Yes For For South Jersey Industries, Inc. SJI 04/22/10 Ratify Auditors Management Yes For For Cabot Oil & Gas Corporation COG 04/27/10 Elect Director David M. Carmichael Management Yes For For Cabot Oil & Gas Corporation COG 04/27/10 Elect Director Robert L. Keiser Management Yes For For Cabot Oil & Gas Corporation COG 04/27/10 Ratify Auditors Management Yes For For Cabot Oil & Gas Corporation COG 04/27/10 Report on Environmental Impacts of Natural Gas Fracturing Share Holder Yes For Against Deluxe Corporation DLX 04/28/10 Elect Director Ronald C. Baldwin Management Yes For For Deluxe Corporation DLX 04/28/10 Elect Director Charles A. Haggerty Management Yes For For Deluxe Corporation DLX 04/28/10 Elect Director Isaiah Harris, Jr. Management Yes For For Deluxe Corporation DLX 04/28/10 Elect Director Don J. McGrath Management Yes For For Deluxe Corporation DLX 04/28/10 Elect Director Cheryl E. Mayberry McKissack Management Yes For For Deluxe Corporation DLX 04/28/10 Elect Director Neil J. Metviner Management Yes For For Deluxe Corporation DLX 04/28/10 Elect Director Stephen P. Nachtsheim Management Yes For For Deluxe Corporation DLX 04/28/10 Elect Director Mary Ann O'Dwyer Management Yes For For Deluxe Corporation DLX 04/28/10 Elect Director Martyn R. Redgrave Management Yes For For Deluxe Corporation DLX 04/28/10 Elect Director Lee J. Schram Management Yes For For Deluxe Corporation DLX 04/28/10 Ratify Auditors Management Yes For For GTx, Inc. GTXI 40052B108 04/29/10 Elect Director Michael G. Carter, M.D. Management Yes Withhold Against GTx, Inc. GTXI 40052B108 04/29/10 Elect Director J. R. Hyde, III Management Yes Withhold Against GTx, Inc. GTXI 40052B108 04/29/10 Elect Director Mitchell S. Steiner, M. D., F.A.C.S. Management Yes For For GTx, Inc. GTXI 40052B108 04/29/10 Ratify Auditors Management Yes For For PLATINUM UNDERWRITERS HOLDINGS LTD PTP G7127P100 04/29/10 Elect H. Furlong Baldwin as Director Management Yes For For PLATINUM UNDERWRITERS HOLDINGS LTD PTP G7127P100 04/29/10 Elect Dan R. Carmichael as Director Management Yes For For PLATINUM UNDERWRITERS HOLDINGS LTD PTP G7127P100 04/29/10 Elect A. John Hass as Director Management Yes For For PLATINUM UNDERWRITERS HOLDINGS LTD PTP G7127P100 04/29/10 Elect Antony P. D. Lancaster as Director Management Yes For For PLATINUM UNDERWRITERS HOLDINGS LTD PTP G7127P100 04/29/10 Elect Edmund R. Megna as Director Management Yes For For PLATINUM UNDERWRITERS HOLDINGS LTD PTP G7127P100 04/29/10 Elect Michael D. Price as Director Management Yes For For PLATINUM UNDERWRITERS HOLDINGS LTD PTP G7127P100 04/29/10 Elect Peter T. Pruitt as Director Management Yes For For PLATINUM UNDERWRITERS HOLDINGS LTD PTP G7127P100 04/29/10 Elect James P. Slattery as Director Management Yes For For PLATINUM UNDERWRITERS HOLDINGS LTD PTP G7127P100 04/29/10 Elect Christopher J. Steffen as Director Management Yes For For PLATINUM UNDERWRITERS HOLDINGS LTD PTP G7127P100 04/29/10 Amend Bylaws Re: Enhanced Restrictions to Mitigate the Risk of Attribution of Income to U.S. Shareholders Management Yes For For PLATINUM UNDERWRITERS HOLDINGS LTD PTP G7127P100 04/29/10 Amend Bylaws Re: Director and Officer Liability Management Yes For For PLATINUM UNDERWRITERS HOLDINGS LTD PTP G7127P100 04/29/10 Amend Bylaws Re: Jurisdictional Limits of Corporate Action Management Yes For For PLATINUM UNDERWRITERS HOLDINGS LTD PTP G7127P100 04/29/10 Amend Bylaws Re: Director Actions Management Yes For For PLATINUM UNDERWRITERS HOLDINGS LTD PTP G7127P100 04/29/10 Amend Bylaws Re: Casting of Votes Management Yes For For PLATINUM UNDERWRITERS HOLDINGS LTD PTP G7127P100 04/29/10 Amend Bylaws Re: Transfer of Shares Management Yes For For PLATINUM UNDERWRITERS HOLDINGS LTD PTP G7127P100 04/29/10 Amend Bylaws Re: Number of Directors Management Yes For For PLATINUM UNDERWRITERS HOLDINGS LTD PTP G7127P100 04/29/10 Amend Bylaws Re: Editorial Changes Management Yes For For PLATINUM UNDERWRITERS HOLDINGS LTD PTP G7127P100 04/29/10 Approve Omnibus Stock Plan Management Yes For For PLATINUM UNDERWRITERS HOLDINGS LTD PTP G7127P100 04/29/10 Approve the Material Terms of the Performance Goals Under Performance Incentive Plan Management Yes For For PLATINUM UNDERWRITERS HOLDINGS LTD PTP G7127P100 04/29/10 Approve KPMG Bermuda as Auditors Management Yes For For McMoRan Exploration Co. MMR 05/03/10 Elect Director Richard C. Adkerson Management Yes For For McMoRan Exploration Co. MMR 05/03/10 Elect Director Robert A. Day Management Yes For For McMoRan Exploration Co. MMR 05/03/10 Elect Director Gerald J. Ford Management Yes For For McMoRan Exploration Co. MMR 05/03/10 Elect Director H. Devon Graham, Jr. Management Yes For For McMoRan Exploration Co. MMR 05/03/10 Elect Director Suzanne T. Mestayer Management Yes For For McMoRan Exploration Co. MMR 05/03/10 Elect Director James R. Moffett Management Yes For For McMoRan Exploration Co. MMR 05/03/10 Elect Director B. M. Rankin, Jr. Management Yes For For McMoRan Exploration Co. MMR 05/03/10 Ratify Auditors Management Yes For For McMoRan Exploration Co. MMR 05/03/10 Increase Authorized Common Stock Management Yes For For McMoRan Exploration Co. MMR 05/03/10 Amend Omnibus Stock Plan Management Yes Against Against Tootsie Roll Industries, Inc. TR 05/03/10 Elect Director Melvin J. Gordon Management Yes Withhold Against Tootsie Roll Industries, Inc. TR 05/03/10 Elect Director Ellen R. Gordon Management Yes Withhold Against Tootsie Roll Industries, Inc. TR 05/03/10 Elect Director Lana Jane Lewis-Brent Management Yes Withhold Against Tootsie Roll Industries, Inc. TR 05/03/10 Elect Director Barre A. Seibert Management Yes Withhold Against Tootsie Roll Industries, Inc. TR 05/03/10 Elect Director Richard P. Bergeman Management Yes Withhold Against Tootsie Roll Industries, Inc. TR 05/03/10 Ratify Auditors Management Yes For For Itron, Inc. ITRI 05/04/10 Elect Director Thomas S. Glanville Management Yes For For Itron, Inc. ITRI 05/04/10 Elect Director Sharon L. Nelson Management Yes For For Itron, Inc. ITRI 05/04/10 Elect Director Malcolm Unsworth Management Yes For For Itron, Inc. ITRI 05/04/10 Approve Omnibus Stock Plan Management Yes For For Itron, Inc. ITRI 05/04/10 Approve Executive Incentive Bonus Plan Management Yes For For Itron, Inc. ITRI 05/04/10 Ratify Auditors Management Yes For For CHICAGO BRIDGE AND IRON COMPANY NV CBI 05/06/10 Meeting for ADR Holders Management No CHICAGO BRIDGE AND IRON COMPANY NV CBI 05/06/10 Election Of The Member Of The Supervisory Board: Michael L. Underwood. (please Note That An Abstain Vote Will count As A For Vote For The Alternate Nominee Luciano Reyes) Management Yes For For CHICAGO BRIDGE AND IRON COMPANY NV CBI 05/06/10 Election Of Member Of Management Board: Chicago Bridge & Iron Company B.v. (please Note That An Abstain Vote Will Count As a For Vote For Alternate Nominee Lealand Finance Company B.v.) Management Yes For For CHICAGO BRIDGE AND IRON COMPANY NV CBI 05/06/10 Authorize The Preparation Of Our Dutch Statutory Annual Accounts and Annual Report Of Our Management Board In English Language. Management Yes For For CHICAGO BRIDGE AND IRON COMPANY NV CBI 05/06/10 To Discharge The Sole Member Of The Management Board From liability, All As More Fully Described In The Proxy Statement. Management Yes For For CHICAGO BRIDGE AND IRON COMPANY NV CBI 05/06/10 To Discharge The Members Of The Supervisory Board From liability, All As More Fully Described In The Proxy Statement. Management Yes For For CHICAGO BRIDGE AND IRON COMPANY NV CBI 05/06/10 To Approve The Extension Of The Authority Of Our Management Board, To Repurchase Up To 10% Of Issued Share Capital. Management Yes For For CHICAGO BRIDGE AND IRON COMPANY NV CBI 05/06/10 To Appoint Ernst & Young Llp As Our Independent Registered Public Accounting Firm, Who Will Audit Our Accounts. Management Yes For For CHICAGO BRIDGE AND IRON COMPANY NV CBI 05/06/10 To Approve The Chicago Bridge & Iron Company Incentive Compensation Program. Management Yes For For CHICAGO BRIDGE AND IRON COMPANY NV CBI 05/06/10 To Approve The Extension Of The Authority Of The Supervisory Board To Issue Shares And/or Grant Rights To Acquire Shares. Management Yes Against Against CHICAGO BRIDGE AND IRON COMPANY NV CBI 05/06/10 To Approve The Compensation Of The Members Of The Supervisory Board. Management Yes Against Against CHICAGO BRIDGE AND IRON COMPANY NV CBI 05/06/10 Receive Explanation on Company's Reserves and Dividend Policy Management No B&G Foods, Inc. BGS 05508R106 05/18/10 Elect Director Robert C. Cantwell Management Yes For For B&G Foods, Inc. BGS 05508R106 05/18/10 Elect Director James R. Chambers Management Yes For For B&G Foods, Inc. BGS 05508R106 05/18/10 Elect Director Cynthia T. Jamison Management Yes For For B&G Foods, Inc. BGS 05508R106 05/18/10 Elect Director Dennis M. Mullen Management Yes For For B&G Foods, Inc. BGS 05508R106 05/18/10 Elect Director Alfred Poe Management Yes For For B&G Foods, Inc. BGS 05508R106 05/18/10 Elect Director Stephen C. Sherrill Management Yes For For B&G Foods, Inc. BGS 05508R106 05/18/10 Elect Director David L. Wenner Management Yes For For B&G Foods, Inc. BGS 05508R106 05/18/10 Eliminate Class of Common Stock Management Yes For For B&G Foods, Inc. BGS 05508R106 05/18/10 Increase Authorized Common Stock Management Yes For For B&G Foods, Inc. BGS 05508R106 05/18/10 Amend Omnibus Stock Plan Management Yes Against Against B&G Foods, Inc. BGS 05508R106 05/18/10 Ratify Auditors Management Yes For For Jarden Corporation JAH 05/20/10 Elect Director Ian G.H Ashken Management Yes For For Jarden Corporation JAH 05/20/10 Elect Director Richard L. Molen Management Yes For For Jarden Corporation JAH 05/20/10 Elect Director Robert L. Wood Management Yes For For Jarden Corporation JAH 05/20/10 Approve Qualified Employee Stock Purchase Plan Management Yes For For Jarden Corporation JAH 05/20/10 Ratify Auditors Management Yes For For Rayonier Inc. RYN 05/20/10 Elect Director C. David Brown, II Management Yes For For Rayonier Inc. RYN 05/20/10 Elect Director John E. Bush Management Yes For For Rayonier Inc. RYN 05/20/10 Elect Director Lee M. Thomas Management Yes For For Rayonier Inc. RYN 05/20/10 Elect Director Paul G. Kirk, Jr. Management Yes For For Rayonier Inc. RYN 05/20/10 Increase Authorized Common Stock Management Yes For For Rayonier Inc. RYN 05/20/10 Amend Omnibus Stock Plan Management Yes For For Rayonier Inc. RYN 05/20/10 Ratify Auditors Management Yes For For Eagle Rock Energy Partners, L.P. EROC 26985R104 05/21/10 Issue Shares in Connection with Acquisition Management Yes Against Against Eagle Rock Energy Partners, L.P. EROC 26985R104 05/21/10 Amend Agreement of Limited Partnership Management Yes Against Against Eagle Rock Energy Partners, L.P. EROC 26985R104 05/21/10 Approve Agreement of Limited Partnership Management Yes Against Against Eagle Rock Energy Partners, L.P. EROC 26985R104 05/21/10 Other Business Management Yes Against Against Black Hills Corporation BKH 05/25/10 Elect Director Jack W. Eugster Management Yes For For Black Hills Corporation BKH 05/25/10 Elect Director Gary L. Pechota Management Yes For For Black Hills Corporation BKH 05/25/10 Elect Director Thomas J. Zeller Management Yes For For Black Hills Corporation BKH 05/25/10 Ratify Auditors Management Yes For For Black Hills Corporation BKH 05/25/10 Amend Omnibus Stock Plan Management Yes For For Deckers Outdoor Corporation DECK 05/27/10 Elect Director Angel R. Martinez Management Yes For For Deckers Outdoor Corporation DECK 05/27/10 Elect Director Rex A. Licklider Management Yes For For Deckers Outdoor Corporation DECK 05/27/10 Elect Director John M. Gibbons Management Yes For For Deckers Outdoor Corporation DECK 05/27/10 Elect Director John G. Perenchio Management Yes For For Deckers Outdoor Corporation DECK 05/27/10 Elect Director Maureen Conners Management Yes For For Deckers Outdoor Corporation DECK 05/27/10 Elect Director Tore Steen Management Yes For For Deckers Outdoor Corporation DECK 05/27/10 Elect Director Ruth M. Owades Management Yes For For Deckers Outdoor Corporation DECK 05/27/10 Elect Director Karyn O. Barsa Management Yes For For Deckers Outdoor Corporation DECK 05/27/10 Ratify Auditors Management Yes For For Deckers Outdoor Corporation DECK 05/27/10 Increase Authorized Common Stock Management Yes For For KapStone Paper and Packaging Corporation KS 48562P103 05/27/10 Elect Director Brian R. Gamache Management Yes For For KapStone Paper and Packaging Corporation KS 48562P103 05/27/10 Elect Director S. Jay Stewart Management Yes For For KapStone Paper and Packaging Corporation KS 48562P103 05/27/10 Elect Director David P. Storch Management Yes For For KapStone Paper and Packaging Corporation KS 48562P103 05/27/10 Approve Qualified Employee Stock Purchase Plan Management Yes For For KapStone Paper and Packaging Corporation KS 48562P103 05/27/10 Amend Omnibus Stock Plan Management Yes Against Against KapStone Paper and Packaging Corporation KS 48562P103 05/27/10 Ratify Auditors Management Yes For For CRUCELL NV N23473106 06/04/10 Meeting for ADR Holders Management No CRUCELL NV N23473106 06/04/10 Open Meeting Management No CRUCELL NV N23473106 06/04/10 Receive Report of Management Board (Non-Voting) Management No CRUCELL NV N23473106 06/04/10 Discussion on Company's Corporate Governance Structure Management No CRUCELL NV N23473106 06/04/10 Approve Publication of Information in English Management Yes For For CRUCELL NV N23473106 06/04/10 Approve Financial Statements and Statutory Reports Management Yes For For CRUCELL NV N23473106 06/04/10 Receive Explanation on Company's Reserves and Dividend Policy Management No CRUCELL NV N23473106 06/04/10 Approve Discharge of Management Board Management Yes For For CRUCELL NV N23473106 06/04/10 Approve Discharge of Supervisory Board Management Yes For For CRUCELL NV N23473106 06/04/10 Ratify Deloitte as Auditors Management Yes For For CRUCELL NV N23473106 06/04/10 Approve Resignation from Supervisory Board and Grant Discharge to Sean Lance Management Yes For For CRUCELL NV N23473106 06/04/10 Reelect Jan Pieter Oosterveld to Supervisory Board Management Yes For For CRUCELL NV N23473106 06/04/10 Elect William Burns to Supervisory Board Management Yes For For CRUCELL NV N23473106 06/04/10 Elect James Shannon to Supervisory Board Management Yes For For CRUCELL NV N23473106 06/04/10 Elect George Siber to Supervisory Board Management Yes For For CRUCELL NV N23473106 06/04/10 Authorize Repurchase of Shares Management Yes Against Against CRUCELL NV N23473106 06/04/10 Grant Board Authority to Issue Shares Management Yes Against Against CRUCELL NV N23473106 06/04/10 Authorize Board to Exclude Preemptive Rights from Issuance under Item 10a Management Yes Against Against CRUCELL NV N23473106 06/04/10 Approve Remuneration Report Containing Remuneration Policy for Management Board Members Management Yes For For CRUCELL NV N23473106 06/04/10 Approve Stock Option Grants Management Yes Against Against CRUCELL NV N23473106 06/04/10 Allow Questions Management No CRUCELL NV N23473106 06/04/10 Close Meeting Management No The Buckle, Inc. BKE 06/04/10 Elect Director Daniel J. Hirschfeld Management Yes For For The Buckle, Inc. BKE 06/04/10 Elect Director Dennis H. Nelson Management Yes For For The Buckle, Inc. BKE 06/04/10 Elect Director Karen B. Rhoads Management Yes For For The Buckle, Inc. BKE 06/04/10 Elect Director James E. Shada Management Yes For For The Buckle, Inc. BKE 06/04/10 Elect Director Robert E. Campbell Management Yes For For The Buckle, Inc. BKE 06/04/10 Elect Director Bill L. Fairfield Management Yes For For The Buckle, Inc. BKE 06/04/10 Elect Director Bruce L. Hoberman Management Yes For For The Buckle, Inc. BKE 06/04/10 Elect Director John P. (Jack) Peetz, III Management Yes For For The Buckle, Inc. BKE 06/04/10 Elect Director Michael E. Huss Management Yes For For The Buckle, Inc. BKE 06/04/10 Ratify Auditors Management Yes For For The Buckle, Inc. BKE 06/04/10 Approve Executive Incentive Bonus Plan Management Yes For For The Buckle, Inc. BKE 06/04/10 Amend Restricted Stock Plan Management Yes For For The Buckle, Inc. BKE 06/04/10 Amend Restricted Stock Plan Management Yes For For Watsco, Inc. WSO 06/04/10 Elect Director Robert L. Berner, III Management Yes For For Evergreen Funds 06/08/10 Approve Reorganization of Funds Management No Tutor Perini Corporation TPC 06/08/10 Elect Director Ronald N. Tutor Management Yes Withhold Against Tutor Perini Corporation TPC 06/08/10 Elect Director Willard W. Brittain, Jr. Management Yes Withhold Against Tutor Perini Corporation TPC 06/08/10 Ratify Auditors Management Yes For For Cubist Pharmaceuticals, Inc. CBST 06/10/10 Elect Director Michael Bonney Management Yes For For Cubist Pharmaceuticals, Inc. CBST 06/10/10 Elect Director Mark Corrigan Management Yes For For Cubist Pharmaceuticals, Inc. CBST 06/10/10 Elect Director Sylvie Gregoire Management Yes For For Cubist Pharmaceuticals, Inc. CBST 06/10/10 Approve Omnibus Stock Plan Management Yes For For Cubist Pharmaceuticals, Inc. CBST 06/10/10 Approve Executive Incentive Bonus Plan Management Yes For For Cubist Pharmaceuticals, Inc. CBST 06/10/10 Ratify Auditors Management Yes For For VCA Antech, Inc. WOOF 06/14/10 Elect Director Robert L. Antin Management Yes Withhold Against VCA Antech, Inc. WOOF 06/14/10 Ratify Auditors Management Yes For For Sun Healthcare Group, Inc. SUNH 06/17/10 Elect Director Gregory S. Anderson Management Yes For For Sun Healthcare Group, Inc. SUNH 06/17/10 Elect Director Tony M. Astorga Management Yes For For Sun Healthcare Group, Inc. SUNH 06/17/10 Elect Director Christian K. Bement Management Yes For For Sun Healthcare Group, Inc. SUNH 06/17/10 Elect Director Michael J. Foster Management Yes For For Sun Healthcare Group, Inc. SUNH 06/17/10 Elect Director Barbara B. Kennelly Management Yes For For Sun Healthcare Group, Inc. SUNH 06/17/10 Elect Director Steven M. Looney Management Yes For For Sun Healthcare Group, Inc. SUNH 06/17/10 Elect Director Richard K. Matros Management Yes For For Sun Healthcare Group, Inc. SUNH 06/17/10 Elect Director Milton J. Walters Management Yes For For Sun Healthcare Group, Inc. SUNH 06/17/10 Ratify Auditors Management Yes For For
